DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2020.

Drawings
The replacement drawings received on November 23, 2020 are acceptable.

Response to Arguments
Applicant's arguments filed November 23, 2020 regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive.

Applicant's argument filed November 23, 2020 regarding the rejection of claim 12 under 35 USC 103 has been fully considered and is persuasive.

November 23, 2020 regarding the rejection under 35 USC 103 have been fully considered but they are not persuasive.  Applicant argues that one skilled in the art would not be motivated to combine the teachings of Dory and Bian because Bian is directed to a polishing composition whereas Dory is directed to an etching composition.
Applicant’s arguments are not persuasive because Bian’s polishing composition is a chemical-mechanical polishing composition and those skilled in the art would understand that that the chemical aspect of Bian’s chemical-mechanical polishing of titanium nitride is a chemical etching process that corresponds to Dory’s chemical etching of titanium nitride.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.


Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent 6,099,604 issued to Sandhu et al. (hereinafter, Sandhu).


Regarding claim 5, Sandhu teaches the abrasive comprises, for example, colloidal silica (see, for example, column 4, lines 45-47).

Regarding claim 13, Sandhu teaches the solvent is water (see, for example, column 4, line 25).

Regarding claim 14, Sandhu does not teach the zeta potential of the composition.  However, as Sandhu anticipates the composition of claim 1 Sandhu’s composition is expected to exhibit the same properties as the claimed composition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bian as applied above to claim 8, in view of US Patent Application Publication 2015/0267112 as filed by Dory et al. (hereinafter, Dory).

Regarding claims 1 and 11, Bian teaches a chemical mechanical planarization (CMP) composition useful for polishing titanium nitride (see, for example, [0001]).  Bian teaches the composition may comprise an abrasive (see, for example, the abstract).  Bian teaches the composition may comprise an oxidizing agent (see, for example, the abstract).  Bian teaches the composition comprises an amidine compound (see, for example, 
Bian does not teach using 1,8-Diazabicyclo[5.4.0]undec-7-ene as the amidine compound.
Dory teaches a composition for etching a titanium nitride barrier layer (see, for example, []). Dory teaches using 1,8-Diazabicyclo[5.4.0]undec-7-ene.  Dory teaches that 1,8-Diazabicyclo[5.4.0]undec-7-ene is functionally equivalent to formamidine and  acetamidine used by Bian .  Therefore, it would be obvious for one skilled in the art to substitute the formamidine or acetamidine of Bian, with 1,8-Diazabicyclo[5.4.0]undec-7-ene as Dory teaches they may be interchangeably in a composition used to etch titanium nitride.

Regarding claim 2, Bian teaches the inclusion of an amidine having a pKa greater than 9, for example, formamidine with a pKa of 13 (see, for example, [0036]).

Regarding claims 3 and 4, Bian teaches the CMP composition has a pH ranging from 2 through 5 (see, for example, [0043]).

Regarding claim 5, Bian teaches the abrasive comprises, for example, colloidal silica (see, for example, [0048]).



Regarding claims 7 and 8, Bian teaches the amidine compound may, for example, be a bicyclic compound having a heterocyclic carbon ring (see, for example, [0025]).

Regarding claim 13, Bian teaches the solvent is water (see, for example, the abstract).

Regarding claim 14, Bian does not teach the zeta potential of the composition.  However, as Bian anticipates the composition of claim 1 Bian’s composition is expected to exhibit the same properties as the claimed composition.

Regarding claims 15 and 16, Bian teaches the CMP composition may further comprise a soluble activator compound such as ferric nitrate (see, for example, [0044]).

Regarding claim 17, Bian teaches the CMP composition may further comprise phthalic acid (see, for example, [0047]).

Regarding claim 18, Bian teaches the CMP composition may further comprise glycolic acid (see, for example, [0047]).

Allowable Subject Matter
Claims 12, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716